Exhibit 99.1 FORM 27 SECURITIES ACT MATERIAL CHANGE REPORT UNDER SECTION 85(1) OF THE ACT ITEM1. REPORTING ISSUER Bravo Resource Partners Ltd. 4155 E. Jewell Ave., Suite 500 Denver, Colorado80222 ITEM2. DATE OF MATERIAL CHANGE August 21, 2007 ITEM3. PRESS RELEASE August 21, 2007 ITEM4. SUMMARY OF MATERIAL CHANGE Mr. Ernest Staggs has resigned as Treasurer and Chief Financial Officer.Mr. Staggs maintains his position as a director of the company. ITEM5. FULL DESCRIPTION OF MATERIAL CHANGE Mr. Ernest Staggs has resigned as Treasurer and Chief Financial Officer of the Company. ITEM6. RELIANCE ON SECTION 85(2) OF THE ACT This report is not being filed on a confidential basis. ITEM7. OMITTED INFORMATION There are no significant facts required to be disclosed herein which have been omitted. ITEM8. DIRECTOR/SENIOR OFFICER Contact:Tyrone R. Carter, President Telephone:(303) 475-5691 ITEM9. STATEMENT OF SENIOR OFFICER/DIRECTOR The foregoing accurately discloses the material change referred to herein. “Tyrone R. Carter” TYRONE R. CARTER President DATED at Denver, Colorado, this 21stday of August, 2007.
